Title: To James Madison from William Jarvis, 3 August 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 3rd. August 1803.
					
					The 25th. Ulto. I had the pleasure to address you by Captn. Spooner of the Schooner Nancy, via New York inclosing Letters from Messrs. Pinckney, Graham, Simpson and Leonard.  Nothing worthy troubling you with till lately having since occurred, I presumed you would readily dispense with letters written merely for the Sake of writing.
					I have now the Honor to inform you that an affair of a very serious Nature lately took place here, though more so from the consequences apprehended than from any thing actually taken place, and that it is induces me to enter into what otherwise would be esteemed an uninteresting tedious detail.  To give you a clear Idea of the affair it may be necessary to go so far back, as to the first formation of a Corps who were the ostensible cause of it.  Between two and three Years ago, this City had probably the worst police of any in Europe; insomuch that many Persons were robbed in bye places in the Day; and after dark it was dangerous to be out, robberies being committed almost every Night in every part of the City, and seldom a Week passed without Somebody being murdered.  In this alarming Situation the Count de Novion a French Emigrant proposed to this Government the establishment of a Corps of Police Guards, similar to those of Paris, under the old Regime.  The Government readily embraced his proposal and to have it organised so soon as possible gave him permission to pick his Men from the Regiments, and allowed the officers of the Corps more pay than other officers of the same rank, & the Men equal to 15 Cents pr. Day, it being trible to what the Soldiers have.  When this was known, Gomez Freire, a Portugueze officer who had served with some reputation in the Russian Army against the Swedes and then a Colonel in this Service, as the Command, but was refused.  This and some little Jealousy between him and the Count, and the additional pay of the Police Guards caused them to be disliked by the Military: more especially as the Prince gave the officers the Power by their own authority to search all suspicious places for contraband Goods, not even exempting the Houses of the Nobility the barracks of the Soldiery, nor any place whatever, except the Houses of foreign Ministers and the Churches; a sad blow to the Officers and Soldiers of the Regiments stationed in and near the City, who used to be the principal Secreters of smuggled Goods.  On the 23d. there was a fair held a little without the City, near where the Regiment of Gomez Freire’s (who is now a Field Marshall but still retains the Command of it as Colonel) was stationed and some of his Corps was commanded out to Keep order: in the course of the Day some of the Police Guards went there for the same purpose, to whom of Right it belonged, but the Soldiers refused to give them place.  A dispute ensued and the Soldiers fired on the Police Guards, by which they killed a Man and Woman, wounded one or two of the police and drove them away.  Gomez Frire was  sent for to the place, and he immediately gave orders to arrest the Count, he being a superior officer; but it is said he exceeded his authority in so doing.  When this was done, it is reported that many of the disorderly People who had collected together saluted him with “Viva Gomez Frire,” “Viva Liberdade,” upon which he pulled his Hat to them.  Directly after the affair the English Prince (i.e Duke of Sussex) came to the Spot in his Carriage and took Gomez Frire to the Prince regent who refused to see either of them.  The next day another affray took place between the same parties, the Regiment of the Marquis de Lorno joining against the Police, in which several were wounded on both Sides: when G. F. went on the  he was again saluted by some of the Populace, to whom he again bowed as he rode about.  When he had quelled this Disturbance and ordered his own Soldiers to the Barracks, he went to the English Prince’s to dine; while at Table the General in Chief went there, sent for him, and as soon as he came down arrested and put him in the Castle by order of the Prince Regent.  Next Morning his and the Marquis de Lorno’s Regiments were ordered to the Coast (about five Leagues from the City) and two others stationed there to take their places, but Gomez Friere’s Regiment refused to march without him; and it was not till past noon that they were got away.  It is said the Prince Regent sent word to the Count de Novion that he might come out of Prison; but he declined, until he had been regularly tried by a Court Martial.  The affair has given rise to a Number of reports seeming to favor a belief that it was intended to try the disposition of the People toward a Revolution; I think however without any foundation, it appearing to have originated in the Hatred of the Soldiery and dislike of the officers; which a mere accident occasioned it to burst forth.  At present every thing is perfectly quiet, nor has any of the under officers or Soldiers been arrested.
					Two or three Men of War and a Frigate are now under Repair; the two former from the few hands at work on them seemingly without any particular object.  The Destination of the latter is against the Algerines, and she will sail in a few Days.
					The report I mentioned of an Algerine Polacre being captured proves to be a fact.  The Crew 114 in Number were brought here about a fortnight since.
					Much more confidence relative to this Kingdom remaining neuter seems to prevail among both the Portugueze and foreign Merchants than for some time past; and as far as I can learn the Government entertains no doubts to the contrary even altho: Spain should be involved in the War: an event, if a Judgment is to be formed by letters from Madrid and other parts of that Country, which appears highly probable.
					Since the Supplementary Act came into full operation I have conceived as it regarded foreign Seamen some objections might be made to it, which I shall take the Liberty to submit to your superior Judgment.  It appears to me the Law leaving it at the discretion of the Captains to discharge foreign Seamen in foreign Ports will discourage them from entering into our Service.  Should it produce this effect, by Keeping up the price of Seamen’s Wages it will tend to injure our Country at large & even the Farmer; for if the Merchant is obliged to navigate his Vessel at a higher price than the Europeans; he must buy the production of his Country at a diminished price to enable him to come in Competition with such Europeans as send similar Articles to the same Markets.  High Wages also will prove a temptation to Young Men from the Country to enter a seafaring life and for indigent Parents to bring their Children up to this Profession. During the late European Contest this was found particularly the case in the Eastern States, and tended in a great measure to check the Emigration of a very useful class of Citizens to the Western Country, a great loss I conceive in a fertile extensive Country like our’s which naturally points to Agriculture as the surest foundation of its prosperity and happiness.  Every Man likewise in a Country so thinly populated which has a Tendency to induce her Citizens to quit Agriculture and Manufactures for a nautical life is to be lamented; the habits, and manners of Sailors  so great a Degree destructive to the propagation of the Species, that every co Sailor may fairly be set down as  further use to the Community than  his own natural life.  Such an effect would also prove peculiarly injurious to Southern Ports, where the bulk of the Seamen are Foreigners: beside if agreeable to Law our Vessels can be navigated with one half foreign Seamen, officers excepted; I should concieve it more strictly conformable to Justice and the Spirit of that Law, that those who sail under our Flag should be put upon the same footing with our own Seamen.  Little or no expence to the United States would attend such a Measure under the operation of the Act.  Some explanations I imagine could be advantageously  made in Cases where Seamen were left behind from Sickness; for it would bear rather hard on the Owners should Seamen be entitled to demand two Months extra pay for casualties incident to our Nature which obliges the Master to leave them behind solely for the preservation of their Lives.  Possibly it might have been as well had the Law specified that the two Months extra pay should be given to the Captains with which Such Seamen returned, the Captains giving a receipt to the Seamen for the same payable on their arrival in the United States, and the receipt to be  by the Consul &ca. This would in every instance secure their going home in the Vessels in which their Passages are engaged and prevent their squandering the Money away abroad.  The foregoing Remarks I submit with due deference to your eminent abilities and should they not coincide with your opinion I shall be certain I have taken an incorrect view of the Subject.
					Only one American Seaman has been discharged in this Port under the Law and he not from a Wish of the Captain but because his life would have been indangered by taking him to Sea.  In this instance I remitted the extra two thirds by the Consent of the Seaman and the other third Captn. Hart paid and it  the Cr. of the United States.  In two Instances I have paid the Passage of Seamen that had not Protections but was satisfied from their manners appearance and Dialect of their being Americans.
					Inclosed I have the Honor to hand you the semi-annual List which I imagine will be found correct.  For explanatory remarks I must take the Liberty to refer to the last, as I have not Seen any reason for making any Deviation from that, except the addition of five Columns for Vessels that went out with their inward Cargoes; this alteration simplifies it without changeing the Principles; A List of the Monies disbursed for Seamen with Captns. receipts, Accompt Postages &c: and a List of the Protections granted.  Also two protests for the impressment of three Seamen from the Brig Mary of Kennebunk Captn. Bowditch and Brig Mary of Providence, Captn. Cook, Copies of which I have sent to Mr. Erving, whom I presume will put them into the hands of Mr. Monroe a letter from Mr. Simpson, Mr Leonard and Mr. Willis and Mr. Pinckney.
					The exchange between this place & Spain being very much against the latter, the facility of drawing not being So great as desired on the United States: if agreeable to Government and to Mr. Pinckney to whom I shall write on the Subject I should prefer being reimbursed for my disbursements for Account of the Unitd. States by drafts payable at Washington than drawing on Madrid.  Postages for official Letters I shall continue to charge until I know your pleasure.  I have the Honor to be, Sir, Your most obedt. hble. Servant.
					
						William Jarvis
					
					
						PS.  An order has been recently given to compleat the Regiments  The complement of each Regiment of foot is = 1,600 Men: when compleated the whole will amount to  thousand, the Cavalry & artilery included.  No particular reason is assigned for this measure.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
